internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-110367-99 cc dom it a b3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend partnership lender year year dollar_figurea dollar_figureb issue was a pre-1993 debt of the partnership that was secured at the time incurred by real_property used in the partnership’s trade_or_business debt incurred in connection with real_property used in the partnership’s trade_or_business within the meaning of sec_108 of the internal_revenue_code conclusion the pre-1993 debt of the partnership was incurred in connection with real tam-110367-99 property used in the partnership’s trade_or_business within the meaning of sec_108 because at the time incurred the debt was secured_by real_property used in the partnership’s trade_or_business facts prior to year the partnership acquired land and constructed improvements thereon the real_property in order to finance these activities the partnership incurred the original loan from the time of its acquisition of the real_property and at least until the cancellation in year of a portion of the partnership’s obligations under the new loan described below the partnership used the real_property in its trade_or_business the original loan was debt incurred by the partnership in connection with real_property used in the partnership’s trade_or_business within the meaning of sec_108 in year prior to1993 the partnership borrowed funds from the lender pursuant to the new loan the amount of the new loan exceeded the partnership’s then existing obligations with respect to the original loan concurrent with the borrowing the partnership used a portion of the proceeds of the new loan to repay its then existing obligations with respect to the original loan pay transaction costs and fees incurred in connection with the new loan and establish certain reserves required by the lender the partnership used the remaining dollar_figurea of the proceeds of the new loan the overborrowing to make distributions to its partners at the time it was incurred the new loan was secured_by the real_property several years later in year after date the lender canceled a dollar_figureb portion of the partnership’s obligation to the lender then owed in connection with the new loan dollar_figureb is a smaller amount than dollar_figurea on its partnership income_tax return for the tax_year ending in year the partnership reported that it had dollar_figureb of cancellation of indebtedness cod income attributable to qualified_real_property indebtedness the partnership allocated this amount among its partners and certain of its eligible partners elected under sec_108 to exclude their allocable shares of this amount from income the memorandum of the examining officer states that the debt on the partnership property was refinanced and these properties were cross-collateralized the memorandum also quotes from a letter from the general_partner to a limited_partner seeking its agreement to the refinancing and stating that the amount of the new loan would be approximately but no more than of the fair_market_value of the real_property if the fair_market_value of the real_property was substantially less than the amount of the new loan when incurred it may be possible that an issue is raised as to whether new loan was in substance secured_by the real_property since this has not been raised as a legal issue nor do the facts presented raise it it has not been addressed in this memorandum tam-110367-99 law and analysis the issue under consideration in this technical_advice_memorandum is whether the new loan from the lender to the partnership was incurred in connection with the partnership’s business real_property within the meaning of sec_108 if the new loan was incurred in connection with the partnership’s business real_property then even the dollar_figurea overborrowing portion used to fund distributions to the partnership’s partners could assuming all other requirements were satisfied qualify as qualified_real_property_business_indebtedness qrpbi as defined in sec_108 the cancellation of which could give rise to cod income excludible under sec_108 to the extent of the applicable limitations the revenue reconciliation act of amended sec_108 to provide that in certain instances the gross_income of a taxpayer does not include cod income from the discharge of qrpbi sec_108 sets forth the criteria that must be satisfied in order for a debt to be qrpbi first the debt must have been incurred or assumed in connection with real_property used in a trade_or_business whether the in connection with requirement is satisfied is determined as of the time the debt was incurred or assumed second at the time the debt is forgiven it must be secured_by real_property used_in_the_trade_or_business third the debt must have been incurred or assumed prior to or if incurred or assumed after the debt must be qualified_acquisition_indebtedness qai as defined in sec_108 qai is indebtedness incurred or assumed to acquire construct reconstruct or substantially improve business real_property finally the taxpayer must elect to exclude the cod income sec_108 and sec_108 must be interpreted so that it is possible for a pre-1993 debt such as the partnership’s new loan from the lender to satisfy the in connection with requirement of sec_108 without also satisfying the qai standard of sec_108 applicable to post-1992 debt a contrary interpretation must be rejected because it would eliminate any effective distinction between pre-1993 and post-1992 debt and therefore render sec_108’s qai concept superfluous in ginsberg sons v popkin 285_us_204 the supreme court stated as a fundamental rule_of statutory construction that effect shall be given to every clause and part of a statute see also 95_tc_132 therefore the term in connection with cannot simply mean qai however qai will meet the in connection with requirement presumably therefore congress in grandfathering pre- debt from the qai requirement intended to make it easier for such debt to satisfy the qrpbi definition thus the question becomes what less restrictive relationship than incurred to acquire construct reconstruct or substantially improve such real_property the relationship required in order for a debt to be qai satisfies sec_108’s in connection with requirement applicable to pre-1993 debt cases that have construed the term in connection with as used in other tax statutes suggest that the term should be construed broadly see 416_us_500 holding experimental expenditures to be tam-110367-99 deductible under sec_174 as incurred in connection with the taxpayer’s trade_or_business even though at the time incurred the activities did not constitute a trade_or_business for purposes of sec_162 905_f2d_1182 8th cir holding that a debt incurred three years after the taxpayer purchased his residence was incurred in connection with the purchase of the residence as required by sec_461 when the debt replaced three-year balloon debt incurred at the time the residence was purchased 734_f2d_478 9th cir stock purchased by an employee was in_connection_with_the_performance_of_services under sec_83 even though purchased at full market_value and not considered compensation when congress used in connection with in sec_108 it was aware of the supreme court’s interpretation of this same language in snow therefore it is reasonable to assume that it intended the same broad interpretation be given to the language in sec_108 see 836_f2d_1274 10th cir the language of sec_108 requires that the debt be incurred or assumed in connection with qualified_real_property therefore the nexus of the debt is to the qualified_real_property not necessarily to the trade_or_business this connection between the debt and the qualified_real_property must exist when the debt is incurred or assumed it is the real_property and not the debt that must satisfy the used in a trade_or_business requirement since the statutorily required connection is between the debt and the qualified_real_property it is reasonable to find that pledging the qualified_real_property as security for the debt when the debt is incurred or assumed constitutes a meaningful connection between the debt and the real_property this interpretation fulfills the statutory requirement in addition it preserves a separate meaning for sec_108 construes in connection with broadly as case law requires and provides for a less rigorous standard for pre-1993 debt than that which must be met by post-1992 debt therefore regardless of the fact that the proceeds of the new loan were used both to refinance the original loan and for other purposes bearing a less direct relationship to the real_property the fact that the new loan was secured_by the real_property satisfies the statutory requirement of sec_108 for the above reasons we conclude that sec_108’s in connection with requirement is satisfied if the debt is secured_by real_property used in a trade_or_business at the time the debt is incurred or assumed and accordingly that the new loan from the lender to the partnership was incurred in connection with the partnership’s business real_property since we have determined that the statutory requirement is satisfied in this instance because the new loan was secured_by the real_property at the time it was incurred there is no need to address the secondary argument presented by the taxpayer that depended on tracing the use of the loan proceeds to determine if the debt was incurred in connection with real_property used in a trade_or_business tam-110367-99 this conclusion that sec_108’s in connection with requirement is satisfied if at the time the debt is incurred it is secured_by business real_property is not inconsistent with the regulations under sec_108 and sec_1017 finalized in the preamble to these regulations see t d 1998_46_irb_5 addressed a comment suggesting that sec_108’s in connection with requirement be deemed satisfied with respect to pre-1993 debt if on date the effective date of the act’s amendments to sec_108 the debt was secured_by business real_property the preamble rejected this comment stating that the in connection with requirement should not be interpreted to mean only that the debt must be secured_by business real_property as of date the preamble did not suggest that the requirement would not be satisfied if a pre-1993 debt was secured_by business real_property at the time the debt was incurred or assumed caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this memorandum under any provision of the code other than sec_108 and no opinion is expressed or implied herein as to whether all or a portion of the partnership’s year cod income related to the new loan was excludible under sec_108 by the partners
